Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ response to the office action filed on 10 January 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
	Status of the Application
	
	Claims 15, 18, 26-30, 40-42 and 44-48 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Srinivasan et al., Sista and Griffiths et al. 
Claims 15, 18, 26-30, 40-42 and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (US20070275415) in view of Sista 2007 Doctoral Thesis (March 2007 )“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library) and Griffiths et al. (US20060078893).
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic method comprising providing aqueous droplets in an oil carrier fluid comprising surfactant for generating droplet-based sandwich ELISA assays in which droplets containing bead-conjugated 
 Furthermore, Srinivasan et al. disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, Srinivasan et al. teach droplets comprising one bead conjugated with one unique reagent which are combined with sample droplets in a multiplexed analysis (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific antibody. A single sample droplet may be manipulated to come into contact with these antibodies … sequentially, as the droplet is transported across the antibody regions … In another embodiment, the droplet microactuator includes spatially separated beads, each bead …having a unique antibody... Sample droplets and/or bead containing droplets may be manipulated using droplet operations in order to contact a sample droplet with each of the beads as recited in para 0259, pg. 24).
Srinivasan et al. further teach different embodiments for detection of reaction from their microfluidic-based sandwich ELISA assay.
 In one embodiment, Srinivasan et al. teach a method comprising providing a reporter-associated antibody that is an antibody/nucleic acid conjugate. Detection comprises real-time 
Furthermore, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. the reporter antibody is labeled with an enzyme (e.g., horseradish peroxidase (HRP) or alkaline phosphatase (ALP)) capable of catalyzing a reaction which produces a measurable parameter. For example, HRP can be used to catalyze hydrogen peroxide to generate an electrochemical signal which can be detected by measuring the current or voltage. Detection of bound antibody can be achieved by a fluorescence reaction catalyzed by the HRP using Amplex Red and hydrogen peroxide as substrates as in  para 0226, pg. 21).
It is further noted that Srinivasan et al. teach their methods comprise fluorescence detection using optical detection systems including optical sensors and image processors (e.g. video capture device as in para 0501, pg. 44; para 0526-0528, pg. 47).
 Like Srinivasan et al., Sista teaches a method comprising discrete droplets comprising different antibody reagents, wherein two antibody reagents bind to the same target.
Furthermore, Sista teaches providing discrete aqueous reaction volumes, i.e. droplets, comprising antibody reagents, i.e. an anti-insulin antibody coupled with a magnetically responsive bead and an anti-insulin antibody labeled with ALP (i.e. alkaline phosphatase) enzyme and a blocking IgG. Sista further teaches this droplet comprising antibody reagents is st para, section 5.5.3, pg. 77; 1st para, section 5.5.4, pg. 80). 
In a different embodiment, Sista teaches providing discrete droplets comprising magnetic beads labeled with anti-IL-6 antibody, anti-IL-6 antibody labeled with ALP and blocking IgG  prior to adding a droplet containing sample (e.g. 3l reaction mixture prior to adding sample as in 1st para, Methods section, pg. 90). 
 Therefore, Sista teaches each resulting droplet comprises a single immunocomplex comprising target and antibody reagents, i.e. a bead-conjugated antibody and a reporter enzyme conjugated antibody, wherein both antibody reagents bind to the same target.
Furthermore, Sista teaches their methods comprise incubating the resulting droplet comprising the bead-associated immunocomplex comprising sample and antibody reagents for a few minutes and subsequently washing the magnetic beads to remove the supernatant. The washed magnetic beads are then contacted with a substrate solution, resulting in an “ELISA” droplet that is subsequently detected by measuring for chemiluminescence (e.g. excess/unreacted supernatant was later removed by immobilizing the magnetic beads using a 1 Tesla magnet. The beads were then washed 5 times with 4 μl sample of wash buffer each time. Later the beads were resuspended in 1 μl of wash buffer and 2 μl of Lumigen APS-5 substrate for the ALP enzyme was added. Chemiluminescence from the reaction was measured using the PMT under the same conditions that were done on chip as in 1st para, section 5.5.4, pg. 80; 1 μL of magnetic beads labeled with anti-IL-6 antibody was mixed with 1 μL of anti-IL-6 antibody labeled with ALP followed by block IgG to form a 3 μL reagent mixture. 1 μL of serum containing unknown concentration of IL-6 was added to the above reagent mixture and allowed to st para, Methods section, pg. 90).
 Sista also teaches optical detection systems for detecting chemiluminescence (e.g. section 5.5.2, pg. 75; Fig. 5.20, pg. 76).
Therefore, as both Srinivasan and Sista teach methods comprising contacting sample-containing droplets with droplets containing antibody reagents, wherein these reagents comprise bead-conjugated capture antibodies as well as reporter enzyme-conjugated detection antibodies, followed by optical detection of an association event, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Srinivasan et al.  comprising providing emulsions comprising a droplet population comprising sample; a droplet population comprising  antibody-conjugated magnetic beads and a droplet population comprising  enzyme-conjugated antibodies,  wherein the two different antibodies bind to two different epitopes of the same target antigen and to include providing droplets comprising these antibody-associated reagents that are contacted to a discrete population of  sample-containing droplets to yield a set of composite droplets, wherein each droplet comprises a single immunocomplex comprising target and antibody reagents  as taught by Sista because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for detecting target molecules in a fluid sample.

Like Srinivasan et al. and Sista, Griffiths et al. teach target analysis comprising readout of reaction with a substrate. 
Furthermore, Griffiths et al. teach it is known in the art to implement methods using a microfluidic system and providing water-in-oil emulsions comprising aqueous droplets in an oil carrier fluid (e.g. para 0010, pg. 1; para 0035, pg. 2), each aqueous droplet comprising a single bead associated with a biomolecule of interest (e.g. polypeptide as in para 0111, pg. 7; Fig. 18).
  Furthermore, Griffiths et al. teach methods comprising combining droplets comprising beads and enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289, pg. 24; Fig. 15).
 Furthermore, Griffiths et al. teach that the beads can be uniquely labeled with different fluorescent dyes to facilitate sorting (e.g. para 0111-0112, pg. 7; sorting of beads comprising 2-
Additionally, Griffiths et al. teach an embodiment wherein the optically tagged beads are associated with an enzyme and subsequently contacted first with a fluorogenic substrate for the enzyme. After incubation, the resultant products are analyzed by 3-color flow cytometry, which facilitates simultaneous detection of the presence of optically tagged beads and the presence of fluorescent response of reacted substrate (e.g. second set of optically tagged beads contacted with recombinant enzyme and then fluorogenic substrate as in Example 5, pg. 33). 
As noted above, Srinivasan et al. teach an embodiment wherein the reporter antibody comprises an enzyme such as horseradish peroxidase, which catalyzes hydrogen peroxide to yield a fluorescent response (e.g. para 0226, pg. 21).
Therefore, as Srinivasan, Sista and Griffiths all teach droplet-based methods comprising readout of enzymatic reaction with a substrate, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of Srinivasan et al.  and Sista comprising droplet-based sandwich ELISA assays comprising optical detection of association events of sample with antibody reagents as described above to include using optically labeled beads and water-in-oil emulsions in a microfluidic system for techniques including contacting with fluorogenic substrate and simultaneously detecting the optical beads and the fluorescent response of reacted substrate as taught by Griffiths et al. (e.g. Example 5, pg. 33; Fig 15) as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known 
Therefore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitations:  a method for detecting target molecules in a fluid sample, the method comprising: partitioning, in a microfluidic device, a fluid sample comprising target molecules into partitions, wherein a plurality of the partitions each comprise:  a target molecule; a bead comprising a first antibody capable of binding the target molecule  and a containing a unique label ; and a second antibody linked to a readout enzyme and capable of  binding to the target molecule bound to the bead  thereby to form an immunocomplex, wherein each of the plurality of partitions includes exactly one immunocomplex; introducing a fluorogenic substrate to the immunocomplex in each the partition[[s]]; and simultaneously detecting in each partition a  fluorescent signal produced in said introducing step, and an optical signal from the unique label as required by claim 15. 
Furthermore, as Srinivasan teach fluorescence detection of antibody-associated complexes using a readout enzyme like horseradish peroxidase (e.g. para 0226, pg. 21, Srinivasan), the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 18.
Furthermore, as both Srinivasan et al. and Sista teach their assays comprising providing droplets comprising biological sample comprising protein, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 26 and 27.
Furthermore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 28 and 29.
claim 30: 
As noted above, the combined teachings of Srinivasan et al. and Sista teach a microfluidic-based sandwich ELISA assay comprising providing emulsions comprising  antibody-conjugated magnetic beads and enzyme-conjugated antibodies as well as target sample, wherein the two different antibodies bind to two different epitopes of the same target antigen and wherein the method comprises providing a set of composite droplets, each droplet comprises a single immunocomplex comprising target and antibody reagents; incubating to allow reaction and detecting readout of the reaction using an optical detection system.
Like Srinivasan et al. and Sista, Griffiths et al. teach target analysis comprising readout of reaction with a substrate. 
Furthermore, Griffiths et al. teach methods comprising combining droplets comprising enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289, pg. 24; Fig. 15).
 Furthermore, Griffiths et al. teach that the beads can be uniquely labeled with different fluorescent dyes to facilitate sorting (e.g. para 0111-0112, pg. 7; sorting of beads comprising 2-13 or more fluorescent labels as in para 0314, pg. 25; optically tagged beads as in Examples 4 and 5, pg. 33). 
Additionally, Griffiths et al. teach an embodiment wherein the optically tagged beads are associated with an enzyme and subsequently contacted first with a fluorogenic substrate 
Therefore, as both Srinivasan and Sista teach droplets comprising a single bead to facilitate formation of an immunocomplex and Griffiths et al. teach microfluidic methods comprising readout enzyme reactions using optically-labeled beads are known in the art, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitations: a method for detecting target molecules in a fluid sample, the method comprising: forming, in a microfluidic device, a plurality of separated partitions of fluid  comprising target molecules, wherein a first partition  comprises a[[n]] single immunocomplex comprising a bead linked to a first antibody against a target molecule wherein the bead comprises an optical label that makes the bead uniquely identifiable, the target molecule bound to the first antibody, and an enzyme linked to a second antibody bound to the target molecule; introducing a fluorogenic substrate to the enzyme in the first partition; converting, by the enzyme, the fluorescent substrate to a fluorescent signal; and determining the presence of the target molecule based on the simultaneous detection of the optical label and the fluorescent signal as recited in claim 30.
Furthermore, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claims 40 and 41.
claim 42.
Regarding claims 44-48:
As noted above, the combined teachings of Srinivasan et al. and Sista teach a microfluidic-based sandwich ELISA assay comprising providing emulsions comprising  antibody-conjugated magnetic beads and enzyme-conjugated antibodies as well as target sample, wherein the two different antibodies bind to two different epitopes of the same target antigen and wherein the method comprises providing a set of composite droplets, each droplet comprises a single immunocomplex comprising target and antibody reagents; incubating to allow reaction and detecting readout of the reaction using an optical detection system.
Furthermore, Sista teaches their methods comprise incubating the resulting droplet comprising the bead-associated immunocomplex comprising sample and antibody reagents for a few minutes and subsequently washing the magnetic beads to remove the supernatant. The washed magnetic beads are then contacted with a substrate solution, resulting in an “ELISA” droplet that is subsequently detected by measuring for chemiluminescence (e.g.  Entire Sista reference and especially … excess/unreacted supernatant was later removed by immobilizing the magnetic beads using a 1 Tesla magnet. The beads were then washed 5 times with 4 μl sample of wash buffer each time. Later the beads were resuspended in 1 μl of wash buffer and 2 μl of Lumigen APS-5 substrate for the ALP enzyme was added. Chemiluminescence from the reaction was measured using the PMT under the same conditions that were done on chip as in 1st para, section 5.5.4, pg. 80; 1 μL of magnetic beads labeled with anti-IL-6 antibody was mixed st para, Methods section, pg. 90).
Like Srinivasan et al. and Sista, Griffiths et al. teach target analysis comprising readout of reaction with a substrate. 
Furthermore, Griffiths et al. teach methods comprising combining droplets comprising beads and enzymes with droplets comprising a fluorogenic enzyme substrate. The rate of enzymatic reaction is measured by the fluorescence in individual droplets. Fluorescence of droplets is detected and sorted for “positive” droplets exhibiting catalytic rates above a predetermined threshold value. The positive droplets are collected (e.g. para 0108, pg. 6-7; para 0242, pg. 20-21; para 0288-0289, pg. 24; Fig. 15).
 Furthermore, Griffiths et al. teach that the beads can be uniquely labeled with different fluorescent dyes to facilitate sorting (e.g. para 0111-0112, pg. 7; sorting of beads comprising 2-13 or more fluorescent labels as in para 0314, pg. 25; optically tagged beads as in Examples 4 and 5, pg. 33). 
Additionally, Griffiths et al. teach an embodiment wherein the optically-tagged beads are associated with an enzyme and subsequently contacted first with a fluorogenic substrate for the enzyme. After incubation, the resultant products are analyzed by 3-color flow cytometry, which facilitates simultaneous detection of the presence of optically tagged beads 
Therefore, as both Srinivasan and Sista teach droplets comprising a single bead to facilitate formation of an immunocomplex and Griffiths et al. teach microfluidic methods comprising readout enzyme reactions using optically-labeled beads are known in the art,  the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitations: method of detecting a single antigen in a sample, the method comprising: providing a plurality of aqueous partitions of which at least a first partition includes an optically-labeled, substrate-bound first antibody against a target antigen and an enzyme-linked second antibody against the target antigen; adding a test fluid into the partitions and forming an immunocomplex, wherein each of the partitions includes on average one immunocomplex; introducing fluorogenic substrate to the immunocomplex; converting, by an enzyme of the enzyme-linked second antibody, the fluorogenic substrate into a fluorescent signal; and simultaneously reading the fluorescent signal and an optical signal from the optically- labeled, substrate-bound first antibody, wherein the optical signal uniquely identifies the first antibody as recited in claim 44.
Furthermore, as Srinivasan et al. teach it is known in the art to provide horseradish peroxidase as the reporter enzyme, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 45.
Furthermore, as Griffiths et al. teach it is known in the art to provide optically-tagged beads, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious claim 46.
claim 47.
Furthermore, as Sista teaches it is known in the art to subject bead-immobilized immunocomplexes to washing prior to exposure to substrate in “ELISA” droplets and subjecting the resulting droplet to optical detection and Srinivasan and Griffiths both teach fluorescence detection of readout enzymatic reactions is known in the art, the combined teachings of Srinivasan et al., Sista and Griffiths et al. render obvious the limitations:   a method for detecting a protein, the method comprising: introducing a test fluid into partitions from an antibody library, wherein each partition comprises an optically-labeled, substrate-bound first antibody against a target antigen and an enzyme-linked second antibody against the target antigen; forming at least one immunocomplex with the first and the second antibodies; recovering beads from the partitions; washing the beads; isolating individual beads into ELISA assay droplets; converting, by an enzyme of the enzyme-linked second antibody, fluorogenic substrate into a fluorescent signal in one droplet of the ELISA assay droplets ; and simultaneously reading the fluorescent signal and an optical signal from the optically- labeled, substrate-bound first antibody, wherein the optical signal uniquely identifies the first antibody as required by claim 48.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Application 17/510,092
Claims 15, 18, 26-30, 40-42, and 44-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-33 of copending Application No. 17/510,092 in view of Srinivasan et al. (US20070275415); Sista 2007 (Doctoral Thesis (March 2007 )“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library) and Griffiths et al. (US20060078893).
Claims 15-33 of copending Application No. 17/510,092 recite a method comprising partitioning, in the microfluidic device, the fluid sample into plurality of separate and isolated partitions of fluid, wherein at least one of the plurality of partitions comprises an immunocomplex comprising a target molecule bound between a single bead, via an associated reactive component, and an associated detection component and monitoring each of the plurality of partitions for detection of an event associated with contents of one or more of the plurality of partitions, wherein the event comprises a reaction that yields an optical signal.
Claims 15-33 of copending Application No. 17/510,092 do not expressly require reacting a readout enzyme with a fluorogenic substrate and subsequent detection of fluorescent signal as required by the claimed invention.
 However, as noted in the current rejections, the combined teachings of Srinivasan et al., Sista, and Griffiths et al. meet the requirements of the claimed method.

Therefore, the combined teachings of claims 15-33 of copending Application No. 17/510,092; Srinivasan et al., Sista,  and Griffiths et al. render obvious the instant invention.
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments against the previous recited references, these arguments are not persuasive.
 As noted in the current rejections, Srinivasan et al. and Sista both teach assays are known in the art comprising providing reporter -enzyme conjugated antibodies and contacting with a substrate that results in an optical response, i.e. readout reactions. 
st para, section 5.5.4, pg. 80; 1st para, Methods section, pg. 90, Sista).
Furthermore, Griffiths et al. teach it is known in the art to use a microfluidic system providing optically-tagged beads in water-in- oil emulsions comprising a population of readout enzyme-containing droplets and a population of droplets comprising fluorogenic substrate and subjecting reacted substrate to optical detection. Furthermore, Griffiths et al. teach simultaneous detection of optically-tagged beads and of fluorescent response from reacted substrate.
 Therefore, these teachings are applied in the current rejections.





Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/Primary Examiner, Art Unit 1639